

117 HR 3274 IH: National Fab Lab Network Act of 2021
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3274IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. Foster (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the National Fab Lab Network, a nonprofit organization consisting of a national network of local digital fabrication facilities providing universal access to advanced manufacturing tools for workforce development, STEM education, developing inventions, creating businesses, producing personalized products, mitigating risks, and for other purposes.1.Short titleThis Act may be cited as the National Fab Lab Network Act of 2021.2.FindingsCongress finds the following:(1)Scientific discoveries and technical innovations are critical to the economic and national security of the United States.(2)Maintaining the leadership of the United States in science, technology, engineering, and mathematics will require a diverse population with the skills, interest, and access to tools required to advance these fields.(3)Just as earlier digital revolutions in communications and computation provided individuals with the internet and personal computers, a digital revolution in fabrication will allow anyone to make almost anything, anywhere.(4)These creations include elements of a typical household basket of goods (furnishings, apparel, food production equipment, shelter, transportation, education and communication, recreation, and other goods and services), personal technology, means for personal expression, the production of digital fabrication machinery, community design, and manufacturing capability.(5)The Center for Bits and Atoms of the Massachusetts Institute of Technology (CBA) has contributed significantly to the advancement of these goals through its work in creating and advancing digital fabrication facilities, or fab labs in the United States and abroad.(6)Such digital fabrication facilities may include MakerSpaces, Hackerspaces, and other creative spaces that use digital fabrication as a platform for education, innovation, entrepreneurship, personal expression, public access, and social impact.(7)Such digital fabrication facilities provide a model for a new kind of national laboratory that operates as a network, linking local facilities for advanced manufacturing, providing universal access, cultivating new literacies, and empowering communities.(8)The nonprofit Fab Foundation was established to support the growth of the international network of digital fabrication facilities, to amplify the educational, entrepreneurial, and social impacts of digital fabrication facilities, and to support the development of regional capacity building organizations to broaden impact as well as address local, regional, and global challenges through the use of digital fabrication technologies.(9)A coordinated array of national public-private partnerships will be the most effective way to accelerate the provision of universal access to this infrastructure for workforce development, science, technology, engineering, and mathematics education, developing inventions, creating businesses, producing personalized products, and mitigating risks.3.Definition of fab labIn this Act, the term fab lab means a facility that—(1)contains the range of capabilities required to create form and function from digital designs, including—(A)computer-controlled machines for additive and subtractive fabrication processes;(B)tools and components for manufacturing and programming electronic circuits;(C)materials and methods for short-run production; and(D)workflows for three-dimensional design and digitization; and(2)is committed to supporting education, innovation, entrepreneurship, personal expression, self-sufficiency, and social impact for its community through digital fabrication.4.EstablishmentThere is hereby established a nonprofit corporation to be known as the National Fab Lab Network (in this Act referred to as the corporation), which shall not be an agency or establishment of the United States Government. The corporation shall be subject to the provisions of this Act, and, to the extent consistent with this Act, to the District of Columbia Nonprofit Corporation Act (D.C. Code, section 29–501 et seq.).5.Goals and activities(a)GoalsThe goals of the corporation are as follows:(1)To provide universal access to digital fabrication.(2)To foster current and future fab labs.(3)To create a national network of connected local fab labs to empower individuals and communities in the United States.(4)To foster the use of distributed digital fabrication tools—(A)to promote science, technology, engineering and math skills;(B)to increase invention and innovation;(C)to create businesses and jobs;(D)to fulfill personal, professional, and community needs;(E)to create value and mitigate harm;(F)to increase self-sufficiency for individuals, households, and communities;(G)to reduce dependency on global supply chains; and(H)to align workforce development with new and emerging jobs.(5)To provide a platform for education, research, and for catalyzing new methods in science, technology, engineering, and mathematics education, and introducing digital fabrication as an essential new literacy.(6)To create new ways of educating the workforce that will enable workers to compete in a 21st century global marketplace.(b)ActivitiesTo attain the goals described in subsection (a), the corporation shall carry out activities, including the following:(1)Seeking, initially, to establish a minimum of one fab lab in each Congressional District.(2)Seeking to establish additional labs within the network created under subsection (a)(2), in response to local demand, and to provide guidelines for their sustainable operation.(3)Linking fab labs into a national network, and promoting further expansion of fab labs across the United States.(4)Serving as a resource to assist diverse public and private stakeholders with the effective operation of fab labs, and the training of fab lab leaders and mentors.(5)Maintaining a national registry of fab labs.(6)Providing standards and protocols for connecting fab labs regionally, nationally, and globally.(7)Assisting fab labs in producing fab labs.6.Membership and organizationExcept as provided in this Act, eligibility for membership in the corporation and the rights and privileges of members shall be in accordance with the laws governing tax exempt organizations in the District of Columbia.7.Governing body(a)In generalExcept as provided in subsection (b), directors, officers, and other staff of the corporation, and their powers and duties, shall be in accordance with the laws governing tax exempt organizations in the District of Columbia.(b)Board membership(1)CompositionThe board of the corporation shall be composed of not fewer than 7 members and not more than 15 members.(2)Representation(A)In generalThe membership of the board of the corporation shall collectively represent the diversity of fab labs.(B)RequirementAt a minimum, the board of the corporation shall be composed of members from geographic regions across the United States, Tribal communities, educational and research institutions, libraries, nonprofit and commercial organizations, diverse demographic groups, and the Fab Foundation.(C)Individual representationAn individual member of the board of the corporation may represent more than one board role and additional roles may be added to reflect the diversity of the fab lab ecosystem.(3)SelectionThe initial board of the corporation shall be chosen, in consultation with the Fab Foundation and in accordance with paragraph (2)(A), as follows:(A)Two shall be appointed by the majority leader of the Senate.(B)Two shall be appointed by the minority leader of the Senate.(C)Two shall be appointed by the Speaker of the House of Representatives.(D)Two shall be appointed by the minority leader of the House of Representatives.8.PowersThe corporation may—(1)coordinate the creation of a national network of local fab labs in the United States;(2)issue guidelines for the sustainable operation of fab labs;(3)issue standards and guidelines for fab labs;(4)serve as a resource for organizations and communities seeking to create fab labs by providing information, assessing suitability, advising on the lab lifecycle, and maintaining descriptions of prospective and operating sites;(5)accept funds from private individuals, organizations, government agencies, or other organizations;(6)distribute funds to other organizations to establish and operate fab labs as members of the corporation;(7)facilitate communication between other organizations seeking to join the corporation with operational entities that can source and install fab labs, provide training, assist with operations, account for spending, and assess impact;(8)communicate the benefits available through membership in the corporation to communities and the public;(9)facilitate and participate in synergistic programs, including workforce training, job creation, researching the enabling technology and broader impacts of such programs, and the production of civic infrastructure;(10)develop processes and methods to mitigate risks associated with digital fabrication;(11)amend a constitution and bylaws for the management of its property and the regulation of its affairs;(12)choose directors, officers, trustees, managers, employees, and agents as the activities of the corporation require;(13)make contracts;(14)acquire, own, lease, encumber, and transfer property as necessary or convenient to carry out the purposes of the corporation;(15)borrow money, issue instruments of indebtedness, and secure its obligations by granting security interests in its property;(16)charge and collect membership dues and subscription fees; and(17)sue and be sued.9.Exclusive right to name, term, seals, emblems, and badgesThe corporation and its participating digital fabrication labs have the exclusive right to use—(1)the name National Fab Lab Network; and(2)any seals, emblems, and badges the corporation adopts.10.Restrictions(a)Stock and dividendsThe corporation may not issue securities of any kind or declare or pay a dividend.(b)Distribution of income or assetsThe income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the corporation under this Act. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of directors.(c)LoansThe corporation may not make a loan to a director, officer, or employee.(d)Claim of governmental approval or authorityThe corporation may not claim congressional approval or the authority of the United States Government for any of its activities, but may recognize establishment of the corporation pursuant to section 4 of this Act.11.Records and inspection(a)RecordsThe corporation shall keep—(1)correct and complete records of account;(2)minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and(3)at its principal office, a record of the names and addresses of its members entitled to vote.(b)InspectionsA member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time.12.Annual reportNot less frequently than once each year, the corporation shall submit to Congress, including specifically to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives, a report on the activities of the corporation during the prior fiscal year.